6-96-028-CV Long Trusts v. Dowd                                     












In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________

No. 06-02-00120-CV
______________________________



IN RE:  EMILY ANNE DAVIS






Original Mandamus Proceeding







Before Grant, Ross, and Bass,* JJ.
*Bill Bass, Justice, Retired, Sitting by Assignment


PER CURIAM

	Emily Anne Davis has filed a petition for writ of mandamus in which she complained
about an order by the trial court which severed her cause of action against Dennis Waters
individually and d/b/a Waters Investigation Agency from her divorce proceedings.  The trial
court entered an order on July 29, 2002, that reconsidered the order of severance and set
it aside, recombining the two causes of action into a single proceeding.  The relief sought
by relator has thus been provided by the trial court.  We therefore need not address the
issues raised in relator's petition, because the petition is now moot.
	Our temporary stay is lifted.  We overrule the petition for writ of mandamus as moot.

							BY THE COURT
Date Submitted:	September 20, 2002
Date Decided:	September 23, 2002

Do Not Publish

d="true"
  DefSemiHidden="true" DefQFormat="false" DefPriority="99"
  LatentStyleCount="267">
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
 


















 
 
 
 
 
 
 
 
 
                                                         In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-11-00010-CV
                                                ______________________________
 
 
                             IN THE MATTER OF THE
MARRIAGE OF
                             BARBARA (ANN WALDRUP) MORGAN,
                                  AND SHAWN GREGORY MORGAN
 
 
                                                                                                  

 
 
                                            On Appeal from the County Court at Law
                                                           Hopkins County, Texas
                                                          Trial Court
No. CV39918
 
                                               
                                                   
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                            Memorandum Opinion by Justice Moseley




                                                      MEMORANDUM OPINION
 
            Shawn
Gregory Morgan, appellant, filed his notice of appeal January 18, 2011. 
            The
clerks record was filed February 10, 2011, and the reporters record was filed
April 19, 2011.  Morgans brief was
therefore due May 19, 2011.  Morgan has
requested five extensions of time to file the brief.  This Court granted the last extension to October
6, but warned Morgan that if a brief was not received by that date, the appeal
will be subject to dismissal for want of prosecution.  Tex.
R. App. P. 42.3(b).  
            Counsel
called this Court last week and informed us that he was sending yet another request
for extension.  That extension has not
been received.  Pursuant to Rule 42.3(b),
we dismiss this appeal for want of prosecution. 
Tex. R. App. P. 42.3(b).
 
                                                                        Bailey
C. Moseley
                                                                        Justice
 
Date
Submitted:          October 27, 2011
Date
Decided:             October 28, 2011